Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Gazda et al (US Publication 2004/0123306 A1) is the closest prior art to the subject matter being claimed in the independent claims 1, 10 and 19. Gazda discloses teaches the OS API client 310 send an "os_getTimer( )" message to the time manager 266 to update the system time ("updateSystemTime( )"), 312, 314. The time manager 266 sends a lock Mux message ("os_lockMutex( )") to the system time Mux 278, 316. A "os_getElapsedTime( )" message is sent to the timer 268 so that the time elapsed since the last time a call was initiated is determined, 318, 320. The determination includes reading the OS tick, calculating the time based on the current tick, last tick and the tick period, and storing the current tick as the last read tick. 

    PNG
    media_image1.png
    580
    884
    media_image1.png
    Greyscale


However, Gazda fails to particularly teach “computing a current time by: obtaining a current tick value from the series of time ticks; determining a first amount of elapsed time between the first tick value of the first anchor point and the current tick value; and adding the first amount of elapsed time to the first time instant of the first anchor point to determine the current time; and responsive to a triggering event: obtaining a second tick value from the series of time ticks; determining a second amount of elapsed time between the first tick value of the first anchor point and the second tick value; adding the second amount of elapsed time to the first time instant of the first anchor point to determine a second time instant; and defining a second anchor point comprising the second time instant and the second tick value.”.
the corresponding time of the tick reference point, i.e., the time the tick number is in reference to, and the current clock period value. Any time at least one attribute of the clock net is changed, the reference point time and tick count are updated, e.g., the reference point is moved in time and the tick count changed. The current clock period value indicates the number of simulation time units that lapse between subsequent ticks of the clock signal. The clock signal reference point's tick number and corresponding reference tick time are updated whenever the clock's period and/or position of next tick is/are changed. In one embodiment, the scheduler 220 predicts the simulation time of future clock ticks by: [0092] 1. determining the number of ticks to be counted beyond the clock's current reference point (in time), [0093] 2. multiplying this number by the clock signal's current clock period, and, [0094] 3. adding this result to the simulation time of the clock signal's current reference point. However, Torossian et al fail  to particularly teach “computing a current time by: obtaining a current tick value from the series of time ticks; determining a first amount of elapsed time between the first tick value of the first anchor point and the current tick value; and adding the first amount of elapsed time to the first time instant of the first anchor point to determine the current time; and responsive to a triggering event: obtaining a second tick value from the series of time ticks; determining a second amount of elapsed time between the first tick value of the first anchor point and the second tick value; adding the second amount of elapsed time to the first time instant of the first anchor point to determine a second time instant; and defining a second anchor point comprising the second time instant and the second tick value.”.
Thus, the prior art of record do not teach or suggest individually or in combination “computing a current time by: obtaining a current tick value from the series of time ticks; determining a first amount of elapsed time between the first tick value of the first anchor point and the current tick value; and adding the first amount of elapsed time to the first time instant of the first anchor point to determine the current time; and responsive to a triggering event: obtaining a second tick value from the series of time ticks; determining a second amount of elapsed time between the first tick value of the first anchor point and the second tick value; adding the second amount of elapsed time to the first time instant of the first anchor point to determine a second time instant; and defining a second anchor point comprising the second time instant and the second tick value.” as disclosed in the independent claims 1, 10 and 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHIL K NGUYEN/Primary Examiner, Art Unit 2187